    Case 3:20-mj-00021-RAL Document 5 Filed 02/26/20 Page 1 of 2 PageID #: 14




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                     CENTRAL DIVISION




    UNITED STATES OF AMERICA,                 CR3:20-mj-21

j     I
                        Plaintiff,            APPLICATION FOR WRIT OF
i                                             HABEAS CORPUS AD
             vs.                              PROSEQUENDUM PURSUANT TO 28
                                              U.S.C. § 2241(c)(5)
    . JEROME WHITE HORSE, JR.,

                        Defendant.




TO:       THE HONORABLE MARK A. MORENO, UNITED STATES MAGISTRATE
          JUDGE, UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
          SOUTH DAKOTA:


          The application of Cameron J. Cook, Assistant United States Attorney for

the District of South Dakota, respectfully shows to the Court that Jerome White

Horse, Jr., Defendant in this action, is now confined in the Eagle Butte Detention

Center at Eagle Butte, South Dakota; that on February 20, 2020, a Criminal

Complaint and Affidavit was filed charging Second Degree Murder, and that it is

necessary that said Jerome White Horse, Jr., now held in custody by the Eagle

Butte Detention Center, be personally produced in this Court for prosecution on

the above charge now pending against him.

          WHEREFORE,it is prayed that a Writ of Habeas Corpus Ad Prosequendum

be issued to the administrator of the Eagle Butte Detention Center and to the

United States Marshals Service for the District of South Dakota according to the

practice of this Court, and that Jerome White Horse, Jr., remain in the custody

of the United States Marshals Service until further order of the Court.
Case 3:20-mj-00021-RAL Document 5 Filed 02/26/20 Page 2 of 2 PageID #: 15




    Dated this 26th day of February, 2020.

                                 RONALD A. PARSONS, JR.
                                 United States Attorney




                                 Cameron J. Cook
                                 Assistant United States Attorney
                                 P. O. Box 7240
                                 Pierre, SD   57501
                                 Telephone: (605)224-5402
                                 Facsimile: (605) 224-8305
                                 Email: Cameron.Cook@usdoj.gov
